DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “at least one device”.
Claim 21 depends on claim 1. 
Claim 1 recites “A device comprising a display screen and an image sensor”.
Claim 21 the language “at least one device” is unclear refers to which device.
Therefore, claim boundary is unclear. 
Claim 4 recites “wherein said first electromagnetic shielding layer is made of metal, and has a thickness smaller than 10 nm, preferably smaller than 5 nm”.

Claim is unclear the claim scope of “first electromagnetic shielding layer thickness between 10nm and 5nm” included in the claim invention or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 – 15, 18 – 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites “A display screen for the device according to claim 1”.
Claim 1 recites “A device comprising a display screen and an image sensor”.
Claim 13 depends on claim 1. 
Preamble of claim 1 recites “A device”.
Preamble of claim 13 recites “A display screen”.
Claim 13 failed to further limit the subject matter of the claim upon which it depends

Claim 22 recites “A device comprising a display screen according to claim 13 and an image sensor, wherein a first electromagnetic shielding layer permeable to light is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor.“.
Claim 22 depends on claim 13.
Claim 13 depends on claim 1.
Claim scope of claim 22 already included in claim 1 lines 1-4.
Claims 23 – 24 have same issues.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9 - 12, 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Choi et al. (U.S. Patent Publication 20110304763 A1).
Regarding claim 1, Bussat discloses “A device (Fig. 1 electronic device 100) comprising a display screen (Fig. 1, the display 104) and an image sensor, (Fig. 2B, sensor 120)
wherein a first electromagnetic shielding layer permeable to light (Fig. 2B, 126 [0070] “substrate 126. As discussed above, the substrate may be a transparent material and allow light to be transmitted therethrough”) is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor. ([0076] “In the above examples illustrated in FIGS. 7A and 7B, the first sensor 122 is a capacitive sensor and the second sensor 124 is an image sensor. However, many other sensors types are envisioned. In a first example, the first sensor 122 may be an optical sensor (such as an optical fingerprint sensor) and the second sensor 124 may be an infrared image sensor. In this example, the two sensors 122, 124 may both sense optical data elements,” [0077] “In a second example, the first sensor 122 may be a capacitive or other touch sensing element and the second sensor 124 may be an infrared sensor. As a third example, the first sensor may be a capacitive sensor and the second sensor may be a near field camera. As a fourth example, one of the sensors may be a fingerprint sensor, such as an ultrasonic sensor and the other of the sensors may be a touch sensor or an image sensor. In this example, the sensor chip 120 may be used to detect a fingerprint input”) 
Bussat does not use the term “electromagnetic shielding layer”.

Choi discloses “electromagnetic shielding layer”. ([0022])

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Choi into device of Bussat.  The suggestion/motivation would have been to improve efficiency. (Choi: [0022])
Regarding claim 7, Bussat and Choi disclose “wherein the first electromagnetic shielding layer made of the transparent conductive polymer, is full plate”. (Choi [0050] [0051])  
Regarding claim 9, Bussat and Choi disclose “wherein a surface area of said electromagnetic shielding first layer (Choi [0050] [0051]) corresponds at least to an opposite surface area between the display screen and the image sensor”. (Bussat [0076] [0077]) 
Regarding claim 10, Bussat and Choi disclose wherein said first electromagnetic shielding layer (Choi [0050] [0051]) is arranged between an optical filter (Bussat [0082] [0084]) and a support of the display screen. 
Regarding claim 11, Bussat and Choi disclose wherein said first electromagnetic shielding layer is arranged between an optical filter and an encapsulation layer of the image sensor. (Choi [0049] [0050] [0051])
Regarding claim 12, Bussat and Choi disclose “wherein said first electromagnetic shielding layer (Choi [0049] [0050] [0051]) is integrated to an optical filter interposed between the image sensor and the display screen”. (Bussat [0082] [0084])
Regarding claim 18, Bussat and Choi disclose “A cell phone comprising at least one device according to claim 1”.  (Bussat [0031] “smart phone”)
Regarding claim 19, Bussat and Choi disclose “A smart watch comprising at least one device according to claim 1”.  (Bussat [0031] “other portable wearable devices,”)
Regarding claim 20, Bussat and Choi disclose “A touch pad comprising at least one device according to claim 1”. (Bussat [0031] “electronic devices may include a computer, laptop, tablet,”)
Regarding claim 21, Bussat and Choi disclose A computer comprising at least one device according to claim 1”. (Bussat [0031] “electronic devices may include a computer, laptop, tablet,”)



Claims 2, 3, 5, 6, 8, 13 – 15, 22 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Choi et al. (U.S. Patent Publication 20110304763 A1) in view of Shinkai et al. (U.S. Patent Publication 20160011691 A1).
Regarding claim 2, Bussat and Choi do not disclose wherein the first electromagnetic shielding layer is intended to be coupled to a ground of the device. 
Shinkai discloses wherein the first electromagnetic shielding layer is intended to be coupled to a ground of the device. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat and Choi.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 3, Bussat and Choi do not disclose further comprising a second electromagnetic shielding layer, intended to be coupled to a ground of the device, is arranged between the image sensor and an electronic board. 
Shinkai discloses further comprising a second electromagnetic shielding layer, intended to be coupled to a ground of the device, is arranged between the image sensor and an electronic board. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat and Choi.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 5, Bussat and Choi do not disclose wherein said first electromagnetic shielding layer is made of a metal oxide, and has a thickness smaller than 100 .mu.m.
Shinkai discloses wherein said first electromagnetic shielding layer is made of a metal oxide, and has a thickness smaller than 100 .mu.m. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer thickness by Shinkai into device of Bussat and Choi.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 6, Bussat and Choi do not disclose wherein said first electromagnetic shielding layer is made of a transparent conductive polymer, and has a thickness smaller than 10 .mu.m. 
Shinkai discloses wherein said first electromagnetic shielding layer is made of a transparent conductive polymer, and has a thickness smaller than 10 .mu.m. ([0110])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer thickness by Shinkai into device of Bussat and Choi.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 8, Bussat and Choi do not disclose wherein said first electromagnetic shielding layer integrates a network of silver nanowires. 
Shinkai discloses wherein said first electromagnetic shielding layer integrates a network of silver nanowires.  ([0096])

Regarding claim 13, Bussat and Choi do not disclose “A display screen for the device according to claim 1, wherein said first electromagnetic shielding layer is formed between an insulating support of the display screen and a substrate from which screen components are formed”. 
Shinkai discloses “A display screen for the device according to claim 1, wherein said first electromagnetic shielding layer is formed between an insulating support of the display screen and a substrate from which screen components are formed”. ([0110] [1222] [0123] [0124])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat and Choi.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 14, Bussat and Choi do not disclose A display screen for the device according to claim 1, wherein said first electromagnetic shielding layer is formed between a substrate from which the screen components are formed and a buffer layer separating the substrate from a semiconductor stack forming transistors. 
Shinkai discloses A display screen for the device according to claim 1, wherein said first electromagnetic shielding layer is formed between a substrate from which the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat and Choi.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 15, Bussat and Choi do not disclose An image sensor for the device according to claim 1, wherein said first electromagnetic shielding layer is formed between a transparent layer defining electrodes of photodiodes of the image sensor and an overlying encapsulation layer. 
Shinkai discloses An image sensor for the device according to claim 1, wherein said first electromagnetic shielding layer is formed between a transparent layer defining electrodes of photodiodes of the image sensor and an overlying encapsulation layer. ([0110] [1222] [0123] [0124])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Shinkai into device of Bussat and Choi.  The suggestion/motivation would have been to reduce power. (Shinkai: [0110])
Regarding claim 22, Bussat, Choi and Shinkai disclose “A device comprising a display screen according to claim 13 and an image sensor, (Bussat, Fig. 2B, sensor 120) wherein a first electromagnetic shielding layer (Choi [0022]) permeable to light is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor”. (Bussat [0076] [0077])
Regarding claim 23, Bussat, Choi and Shinkai disclose A device comprising a display screen according to claim 14 and an image sensor, (Bussat, Fig. 2B, sensor 120)
wherein a first electromagnetic shielding layer (Choi [0022]) permeable to light is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor. (Bussat [0076] [0077])
Regarding claim 24, Bussat, Choi and Shinkai disclose “A device comprising a display screen and an image sensor (Bussat, Fig. 2B, sensor 120) according to claim 15, wherein a first electromagnetic shielding layer (Choi [0022]) permeable to light is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor”. (Bussat [0076] [0077])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Choi et al. (U.S. Patent Publication 20110304763 A1) in view of Misaki et al. (U.S. Patent Publication 20150153881 A1).
Regarding claim 4, Bussat and Choi do not disclose wherein said first electromagnetic shielding layer is made of metal, and has a thickness smaller than 10 nm, preferably smaller than 5 nm. 
Misaki discloses wherein said first electromagnetic shielding layer is made of metal, and has a thickness smaller than 10 nm, preferably smaller than 5 nm. ([0040] “thickness 3nm”) 


Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bussat et al. (U.S. Patent Publication 20150022495 A1, filed: 7/19/2013, Assignee: Apple) in view of Ohtsuka et al. (U.S. Patent Publication 20160169958 A1).
Regarding claim 1, Bussat discloses “A device (Fig. 1 electronic device 100) comprising a display screen (Fig. 1, the display 104) and an image sensor, (Fig. 2B, sensor 120)
wherein a first electromagnetic shielding layer permeable to light (Fig. 2B, 126 [0070] “substrate 126. As discussed above, the substrate may be a transparent material and allow light to be transmitted therethrough”) is arranged between active portions of the display screen and active portions of the image sensor, the image sensor being a fingerprint sensor. ([0076] “In the above examples illustrated in FIGS. 7A and 7B, the first sensor 122 is a capacitive sensor and the second sensor 124 is an image sensor. However, many other sensors types are envisioned. In a first example, the first sensor 122 may be an optical sensor (such as an optical fingerprint sensor) and the second sensor 124 may be an infrared image sensor. In this example, the two sensors 122, 124 may both sense optical data elements,” [0077] “In a second example, the first sensor 122 may be a capacitive or other touch sensing element and the second sensor 124 may be an infrared sensor. As a third example, the first sensor may be a capacitive sensor and the second sensor may be a near field camera. As a fourth example, one of the sensors may be a fingerprint sensor, such as an ultrasonic sensor and the other of the sensors may be a touch sensor or an image sensor. In this example, the sensor chip 120 may be used to detect a fingerprint input”) 
Bussat does not use the term “electromagnetic shielding layer”.

Ohtsuka discloses “electromagnetic shielding layer”. ([0028])

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electromagnetic shielding layer by Ohtsuka into device of Bussat.  The suggestion/motivation would have been to improve efficiency. (Ohtsuka: [0028])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150084907 A1 teaches conductive layer thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693